Citation Nr: 1029942	
Decision Date: 08/11/10    Archive Date: 08/24/10

DOCKET NO.  08-13 623	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for hepatitis C.

2.  Entitlement to service connection for a psychiatric disorder, 
claimed as due to hepatitis C.

3.  Entitlement to a total disability rating based on individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

M. G. Mazzucchelli, Counsel


INTRODUCTION

The Veteran had active service from January 1974 to February 
1976.

These matters come before the Board of Veterans' Appeals (Board) 
on appeal of November 2004 and February 2006 rating decisions 
issued by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Portland, Oregon.  


FINDINGS OF FACT

1.  The Veteran has admitted to a history of intravenous and 
internasal drug use on VA treatment records dated in June 2007.  

2.  His hepatitis C has been etiologically linked by competent 
and credible medical evidence to his history of drug use, which, 
to the extent it occurred during service, was willful misconduct 
and, therefore, not in the line of duty.

3.  A chronic psychiatric disorder did not become manifest in 
service or within the first postservice year and is not shown to 
be related to service.

4.  The Veteran does not have any service-connected disabilities.  


CONCLUSIONS OF LAW

1.  Service connection for hepatitis C is not warranted.  38 
U.S.C.A. §§ 105, 1110, 1112, 1131, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.301, 3.303, 3.304, 3.307, 3.309 (2009).

2.  Service connection for an acquired psychiatric disorder is 
not warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 
(2009).

3.  In the absence of a service-connected disability, the claim 
of entitlement to a total disability rating based on individual 
unemployability (TDIU) has no legal merit.  38 C.F.R. §§ 3.340, 
4.16(a) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete application 
for benefits and prior to an initial unfavorable decision on a 
claim by an agency of original jurisdiction, VA is required to 
notify the appellant of the information and evidence not of 
record that is necessary to substantiate the claim.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 
Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  
The notice should also address the rating criteria or effective 
date provisions that are pertinent to the appellant's claim.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Complete notice was sent in July 2004, November 2005, and April 
2008 letters and the claims were readjudicated in a May 2010 
supplemental statement of the case.  Mayfield, 444 F.3d at 1333.

The notice and duty to assist provisions are inapplicable to the 
Veteran's claim of TDIU because where, as here, the undisputed 
facts render a claimant ineligible for the benefit claims and 
further factual development could not lead to an award.  
VAOPGCPREC 5-2004 (June 23, 2004); Sabonis v. Brown, 6 Vet. App. 
426 (1994). 

VA has obtained service treatment records, assisted the appellant 
in obtaining evidence, obtained a medical opinion as to the 
etiology of the claimed conditions, and afforded the appellant 
the opportunity to give testimony before the Board, although he 
declined to do so.  All known and available records relevant to 
the service connection issues on appeal have been obtained and 
associated with the appellant's claims file; and the appellant 
has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a decision on 
the claims at this time.

Service Connection Claims

Service connection is established where a particular injury or 
disease resulting in disability was incurred in the line of duty 
in active military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  Disability which is proximately due to or the result 
of a service-connected disease or injury shall also be service- 
connected.  See 38 C.F.R. § 3.310.  In order to prevail on the 
issue of service connection on the merits, there must be (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of an in-service occurrence 
or aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claim in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 247, 
252 (1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record and 
the evaluation of its credibility and probative value.  38 C.F.R. 
§ 3.303(a); Baldwin v. West, 13 Vet. App. 1 (1999).

Hepatitis C

The Veteran contends that he currently suffers from hepatitis C 
that he believes was incurred during service.  The Veteran has 
identified his inservice risk factors as vaccinations and 
exposure to blood from injured soldiers and fistfights.  

No compensation shall be paid if the disability resulting from 
injury or disease in service is a result of the Veteran's own 
willful misconduct or use of alcohol or drugs.  38 U.S.C.A. §§ 
105, 1110; 38 C.F.R. § 3.301.  Drug abuse means the use of 
illegal drugs, the intentional use of prescription or non-
prescription drugs for a purpose other than the medically-
intended use, or the use of substances other than alcohol to 
enjoy their intoxicating effects.  38 C.F.R. § 3.301(d); see also 
38 U.S.C.A. § 105; 38 C.F.R. § 3.1(m).  VA's General Counsel has 
confirmed that direct service connection for disability resulting 
from a claimant's own drug or alcohol abuse is precluded for all 
VA benefit claims filed after October 31, 1990.  VAOPGCPREC 7-99; 
VAOPGCPREC 2-98.

A VA treatment record dated in June 2007 notes the Veteran 
reported a history of intravenous and intranasal drug abuse in 
the 1970s.  The Veteran stated that he was unsure of whether he 
shared drug use equipment.  

The first confirmed diagnosis of hepatitis C of record is dated 
in August 2004, although the Veteran reports that he was first 
diagnosed in 2000.  Treatment records after August 2004 show 
hepatitis C listed as a diagnosis.  

The Veteran underwent a VA liver examination in April 2009, and 
the examiner prepared an addendum to her examination report in 
June 2009.  She noted the Veteran's reported history of drug use 
as noted on the June 2007 treatment record, as well as the 
Veteran's report of exposure to blood in service from "bloody 
fistfights" and helping the "bloody injured."  She noted that 
the Veteran also denied a history of transfusions and exposure to 
sexual partners with known hepatitis C.  The examiner stated that 
the "most likely etiology of the patient's hepatitis C is 
intravenous drug use and internasal drug use in the 1970s.  I am 
not able to state that this is secondary to his work in the 
military without resorting to mere speculation."

The Board finds that the record establishes that the Veteran has 
a history of intravenous and internasal drug use.  This is 
confirmed by his report of his drug use history in the VA 
treatment record in June 2007.  The only medical evidence 
addressing the etiology of the Veteran's hepatitis C attributes 
it to the use of drugs during the 1970s.

As direct service connection for disability resulting from a 
claimant's own drug or alcohol abuse is precluded for all VA 
benefit claims filed after October 31, 1990, the Board must deny 
the Veteran's claim for service connection for hepatitis C on the 
grounds that it resulted from his use of drugs.  38 C.F.R. § 
3.301(d); see also 38 U.S.C.A. § 105; 38 C.F.R. § 3.1(m); 
VAOPGCPREC 7-99; VAOPGCPREC 2-98.  As the Board is precluded from 
finding service connection based on the Veteran's drug abuse, it 
is not necessary for the Board to determine whether hepatitis C 
was contracted from drug use during or after active military 
service.  Furthermore, there is no evidence of record showing any 
alternative theory of entitlement not related to the Veteran's 
use of illegal drugs.  Therefore, entitlement to service 
connection for hepatitis C must be denied.  See Sabonis v. Brown, 
6 Vet. App. 426 (1994) (where the law is dispositive, the claim 
must be denied due to an absence of legal entitlement).

Psychiatric Disorder

The Veteran essentially claims that he has depression that is 
caused by his hepatitis C.  As service connection for hepatitis C 
is being denied, there is no basis for secondary service 
connection for a psychiatric disorder.  38 C.F.R. § 3.310(a).

A psychiatric disorder was not noted during service.  The service 
separation examination noted normal psychiatric examination.  

A VA examination in December 2005 noted depression.  A January 
2006 VA psychiatric examination diagnosed dysthymic disorder 
secondary to multiple psychosocial stressors, including dealing 
with concerns about hepatitis C, no stable income, not gainfully 
employed since 2000, lack of stable housing.  A July 2007 
treatment record noted catatonic schizophrenia; rule out major 
depressive disorder with psychotic features.  A May 2009 VA 
psychiatric examination diagnosed rule out depressive disorder 
not otherwise specified; and rule out mixed personality disorder.  
A March 2010 VA psychiatric examination diagnosed rule out 
cocaine abuse; rule out opioid abuse; and rule out mixed 
personality disorder.

Regarding direct and presumptive service connection, it is 
reasonably established that the Veteran has a current psychiatric 
disorder, variously diagnosed.  There is no evidence, however, 
that the Veteran's had a psychiatric disorder in service (nor 
does the Veteran allege such) or that a psychosis became manifest 
in the first post-service year.  See 38 C.F.R. § 3.307, 3.309.  
Also, there is no competent medical evidence of record indicating 
that the Veteran's psychiatric disorder(s) is/are otherwise 
directly related to service.  In the absence of any such 
evidence, there is no basis for awarding service connection for a 
psychiatric disorder on a direct or presumptive basis. 38 C.F.R. 
§ 3.307, 3.309.

TDIU

The Veteran contends that he is unemployable due to his current 
hepatitis C and psychiatric disorder and entitled to TDIU.  

Total disability ratings for compensation may be assigned, where 
the schedular rating is less than total, when the disabled person 
is unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities, provided that the 
veteran meets the schedular requirements.  If there is only one 
service connected disability, this disability should be rated at 
60 percent or more, if there are two or more disabilities, at 
least one should be rated at 40 percent or more with sufficient 
additional service connected disability to bring the combination 
to 70 percent or more.  38 C.F.R. § 4.16(a).  

The assignment of a TDIU under 38 C.F.R. § 4.16 assumes and 
requires the existence of a service-connected disability.  The 
Veteran is not service connected for any disability, including 
hepatitis C and a psychiatric disorder; thus, there is no legal 
basis for providing the benefit he seeks.  Sabonis, 6 Vet. App. 
at 430.  The appeal is denied. 





	(CONTINUED ON NEXT PAGE)




ORDER

Service connection for hepatitis C is denied.

Service connection for a psychiatric disorder, claimed as due to 
hepatitis C, is denied.

Entitlement to TDIU is denied.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


